Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the reply filed on 04/04/22, no claim amendment has been filed.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,843,218. As to claims 1 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because US’218 discloses an adhesive application apparatus comprising: a roll applicator configured to roll-apply an adhesive to a substrate; an activator sprayer positioned downstream of the application direction, the activator sprayer positioned in a direction to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is positioned to cause an activator spray to contact approximately 5%-50% (overlapping with 5%-85% or less than 100%) of the surface area of the substrate (see claim 1).
With respect to claims 2-10 and 12-20, claims 2-10 of US’218 meet the limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 8-9, 11, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as obvious over by Lee et al (US 2008/0105200A1) in view of Williams et al (US 2007/0119542 A1).
Regarding claims 1 and 11, Lee et al discloses (see Figs 2, 7-8, see paragraph [0056]) an adhesive application apparatus comprising: a roll applicator (32) configured to roll- apply an adhesive to a substrate; an activator sprayer (54) positioned downstream of the application direction, the activator sprayer configured to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact on approximately 5%-85% or less than 100% the surface of the substrate (since Lee et al teaches the spray nozzle 54 is automatically controlled, positioning of the spray nozzle relative to the profile is controlled, see paragraph [0049]), and alternative uses and arrangements of parts of the application apparatus, see paragraph [0064]), although the apparatus applying a complete spray profile or surface area of a substrate is taught in Lee et al (see para [0018]). In any event, Williams et al teaches providing a full coverage with the spray of activator solution or spraying an activator solution to cover less than a majority of the surface area (see para [0026] and [0030] and claim 44) in the application of activator solution on activatable surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the activator sprayer causing an activator spray contact less than 100 percent or within the range of 5%-85% of the surface of the substrate in Lee et al to apply the desired pattern surface on the substrate as taught by Williams et al (see para [0030]). In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.  
As to claims 3 and 13, in Lee et al the substrate is capable of being a foam.
With respect to claims 4 and 14, in Lee et al the sprayer is a spray gun.

Regarding claims 5 and 15, in Lee et al the sprayer is a mechanized sprayer (see paragraph [0049)]).
As to claims 8 and 18, in Lee et al (see Fig 2) the roll applicator is formed as a primary roller in contact with the substrate, a secondary roller in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claims 9 and 19, in Lee et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 11, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Lee et al (US 2008/0105200A1).
Regarding claim 11, Lee et al discloses (see Figs 2, 7-8, see paragraph [0056]) an adhesive application apparatus comprising: a roll applicator (32) configured to roll- apply an adhesive to a substrate; an activator sprayer (54) positioned downstream of the application direction, the activator sprayer configured to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact less than 100% of the surface of the substrate (since a complete coverage of the surface of the substrate 100% (see para [0018]) can be considered as ~ 99.999 % application, which is less than 100%).  In any event, with a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.  
As to claim 13, in Lee et al the substrate is capable of being a foam.
With respect to claim 14, in Lee et al the sprayer is a spray gun.
Regarding claim 15, in Lee et al the sprayer is a mechanized sprayer (see paragraph [0049)]).
As to claim 18, in Lee et al (see Fig 2) the roll applicator is formed as a primary roller in contact with the substrate, a secondary roller in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claim 19, in Lee et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Huber et al (US 5,670,211).
Regarding claim 11, Huber et al discloses (Fig. 3) an adhesive application apparatus comprising: a roll applicator (10) configured to roll-apply an adhesive to a substrate; an activator sprayer (42) positioned downstream of the application direction, the activator sprayer positioned in a direction (as the substrate moves) to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact less than 100% of the surface of the substrate (since Huber et al teaches the spray nozzle provides independent control of the liquid and spray pattern to apply the desired texture surface on the substrate, see column 3, lines 12-21, no specific % coverage of the surface is taught in Huber et al, and close to 100% ~ 99.999 % is considered to be less than 100% of the surface of the substrate in case a complete application of activator is sought in Huber et al). In any event, with a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.  
As to claim 12, in Huber et al a conveyor (44) configured to allow movement of the substrate in an application direction, the roll applicator configured to apply the adhesive to the substrate on the conveyor.
As to claim 13, in Huber et al the substrate is a foam (see column 1, lines 15-21).
With respect to claim 14, in Huber et al the sprayer is a spray gun (nozzle).
Regarding claim 15, in Huber et al the sprayer is a mechanized sprayer (independently controlled nozzle, column 3, lines 13-21).
As to claim 18, in Huber et al (see Fig 2) the roll applicator (10) is formed as a primary roller (26) in contact with the substrate, a secondary roller (30) in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claim 19, in Huber et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 1, 3-5, 8-9, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Huber et al (US 5,670,211) in view of Williams et al (US 2007/0119542 A1).
Regarding claims 1 and 11, Huber et al discloses (Fig. 3) an adhesive application apparatus comprising: a roll applicator (10) configured to roll-apply an adhesive to a substrate; an activator sprayer (42) positioned downstream of the application direction, the activator sprayer positioned in a direction (as the substrate moves) to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact 5%-85% or less than 100% of the surface of the substrate (since the spray nozzle provides independent control of the liquid and spray pattern, see column 3, lines 12-21 and no specific % coverage of the surface is taught in Huber et al). In any event, Williams et al teaches spraying an activator solution to cover less than a majority of the surface area (see para [0026] and [0030] and claim 44) in the application of activator solution on activatable surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the activator sprayer causing an activator spray contact 5%-85% or less than 100 percentage of the surface of the substrate in Huber et al to apply the desired pattern surface on the substrate as taught by Williams et al (see para [0030]). In addition, it is the position of the examiner that applicants’ disclosure provides no evidence of criticality with regard to the spray contact percentage of the surface of the substrate.  
As to claims 2 and 12, in Huber et al a conveyor (44) configured to allow movement of the substrate in an application direction, the roll applicator configured to apply the adhesive to the substrate on the conveyor.
As to claims 3 and 13, in Huber et al the substrate is a foam (see column 1, lines 15-21).
With respect to claims 4 and 14, in Huber et al the sprayer is a spray gun (nozzle).
Regarding claims 5 and 15, in Huber et al the sprayer is a mechanized sprayer (independently controlled nozzle, column 3, lines 13-21).
As to claims 8 and 18, in Huber et al (see Fig 2) the roll applicator (10) is formed as a primary roller (26) in contact with the substrate, a secondary roller (30) in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claims 9 and 19, in Huber et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) alone or in view of Williams et al (US 2007/0119542 A1) as applied to claim 1 or 11 above, in view of/further in view of Allman et al (US 6,540,829).
Huber et al lacks a motorized conveyor. However, the use of motorized conveyor is Known in the art; for instance, as taught by Allman et al (see column 5, lines 59-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a motorized conveyor in order to give power of movement the conveyor.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) alone or in view of Williams et al (US 2007/0119542 A1) as applied to claim 11 above, in view of/further in view of Frezza et al (US 7,014,724).
Huber et al teaches a plurality of activator sprayer but a plurality of activator sprayers arranged to spray along a width of the substrate is not specifically taught in Huber et al. Frezza et al discloses a plurality of activator sprayers arranged to spray along a width of the substrate (see Fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of activator sprayers arranged to spray along a width of the substrate to coat the entire width of the substrate.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) or Lee et al alone and/or in view of Williams et al (US 2007/0119542 A1) as applied to claims 1 and 11 above, in view of/further in view of D. MacLaurin (US 2,118,212).
Huber et al lacks teaching a movable sprayer. However, in coating industries moving a sprayer relative to the substrate or a sprayer moving relative to the substrate is Known in the art. For instance; D. MacLaurin discloses movable sprayers (see claims 1 and 6; and Fig 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a moving sprayer in Huber et al or Lee et al to continuously coat and apply thin coating onto the substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument.  The 112 2nd rejection has been withdrawn in view of the interview summary of 04/04/22.  The double patenting rejection of claims 1-20 is maintained.  Claims 1-20 have been found rejectable under 103 over Lee et al and Huber et al alone and or in view of Williams and others for at least the reasons described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/